 In the Matter of AMERICAN CYANAMID Co.andUNITED PHOSPHATEWORKERS UNION No. 22036, AFFILIATED WITH THE AFLCase No. C-1830.Decided December13, 19 1Jurisdiction:mining and processing of pebble phosphate'rock.UnfairLabor PracticesInterference,Restraint, and Coercion:anti-union statements and threats bysupervisory employees ; surveillance of union meetingSegregation of colored and white employees in company town so as toprevent free attendance at union meetings and collection of union dues,held to be 8 (1) despite existence of long-established segregation rule-such enforcement of rule found to be for anti-union motives.Discrimination:eight discharges; charges of, dismissed as to one employeeRemedial Orders:reinstatement and back pay awardedPractice and Procedure:posting of notice pursuant to arrangement with RegionalOffice guaranteeing employee rights under the Actheldnot to warrant dis-missal of complaint regarding prior unfair labor practices where subsequentto the posting, employer engaged in further unfair labor practices.Mr. Warren Woods,for the Board.Mr.W. F. BevisandMr.Willard Ayres,ofHolland, Bevis cHughes,of Bartow, Fla.,Mr. Thomas B. Adams,of Jacksonville, Fla.,andMr. G. R. Martin,of New York City, for the respondent.Mr. J. L. Rhodes,of Jacksonville, Fla., andMr. H. L. Sapp,ofLakeland, Fla., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United PhosphateWorkers Union No. 22036, affiliated with the American Federationof Labor, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theFifteenth Region (New Orleans, Louisiana), issued its complaintdated December 2, 1940, against American Cyanamid Company, Brew-ster,Florida, herein called the respondent, - alleging that the re-spondent had engaged in and was engaging in unfair labor practices37 N L. R. B., No. 100.578 AMERICAN CYANAMID CO.579affecting commerce, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing,were-duly served upon the respondentand the Union.The complaintalleges insubstance that the respondent (1) termi-nated the employment of S. E. Sloan, W. T.' Sloan, H. L. Sapp, J. M.Hutchins, L. F. Blanton,W. E. Blanton, Quincy N. Nettles, C.Arthur Nettles, and G. W. Howell,because oftheirmembership inand activitieson behalf of the Union; (2) discouragedmembershipin the Union by threatening its employees with loss of their jobs ifthey did notcease their union activities,offering its employees in-ducements to give up their union membership, and spyingupon unionmeetings and the activitiesof union members;and (3)by these andother acts and conduct, interfered with, restrained,and coerced itsemployees inthe exerciseof rights guaranteed in Section 7 of the Act.On December 11, 1940, the respondent filed its answer to the com-plaint, admitting the allegations regarding the nature and scope ofits business, but denying that it had engaged in the alleged unfairlabor practices.On December 14; 1940, the respondent filed with theRegional Director a motion for further particulars and motions tostrike portions of the complaint.Pursuant to notice, a hearing was held in Bartow, Florida, fromDecember 16 to 21; 1940, before Martin Raphael, the TrialExaminerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by. counsel, the Union by representatives,and all participated in the hearing.Full opportun;ty to be heard,to examineand cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the opening of thehearing the Trial Examiner denied the respondent's previously filedmotion for further particulars and motions to strike.'At the closeof the Board's case, the respondent moved to dismiss the complaint.The Trial Examiner granted the motion without objectionin so faras it related to Section 10 (b) of the complaint,' but reserved rulingon the remainder of the motion.At the close of the hearing the TrialExaminer granted without-objection a motion made by counsel for theBoard to amend the complaint to conform to the proof in regard tonames and dates.At the conclusion of the hearing the respondentiBefore the Trial Examine, made the above ruling, counsel for the Boa, d outlined whathe intended to prove at the hearing, and the respondent admitted that that statementhad supplied it with some of the desired paiticula,s and placed it in a better position toproceedParagraph 10 (b) alleged that the respondent interfered with, influenced, and ds-couraged mnemnbe,ship in the Union by Iewa,ding and remunerating employees for havingvoted aga,ntit or promising to vote against the Union or for having campaigned amongothe, employees pe,snading them to vote against the Union 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDrenewed its motion to dismiss the complaint and moved also to striketestimony in the record.The Trial Examiner reserved his rulingon these motions.During the hearingand again at the conclusionthereof, counsel for the Board moved that the record in a repre-sentation proceedinginvolvingthe same parties3be incorporatedinto the record herein.The Trial Examiner reserved ruling on thesemotions.During thehearing theTrial Examiner ruled upon othermotions and upon objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.At the close of the hearing,the TrialExaminer affordedthe parties an opportunityto argue orallyand to file briefs withhim, but the parties did not do so.On February 25, 1941,the Trial Examiner filed his IntermediateReport, copies of which were duly served on the parties.He foundthat the respondent had engaged in and was engaging in the unfairlabor practices alleged in the complaint and recommended that therespondent cease and desist therefrom and reinstate with back paythe nine individuals named in the complaint.In his IntermediateReport the Trial Examiner denied the respondent'smotion to dismissand also the motion made by counsel for the Board to incorporatethe record in the aforementioned representation proceeding'Therespondent'smotions to strike testimony,not specifically ruled uponby theTrial Examiner, are hereby overruled.On March 24, 1941,the respondent filed exceptions to the Intermediate Report and onApril 2, 1941, filed a brief in support of its exceptions.Pursuant to notice,on, April17, 1941, a hearingfor the purpose oforal argument was held before the Board at Washington, D. C.The respondent appeared by counsel and participated in the oralargument.The Board has considered the exceptions and brief of therespondent and in so far as the exceptions are inconsistent with thefindings, conclusions,and order set forth below, finds no merit inthem.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, American Cyanamid Company, is a Maine corpo-ration with its principal office in New York City. It owns and oper-ates manufacturing plants at Warners and Bound Brook, New Jer-3Matter of American Cyanamid'CoandUnited Phosphate Workers'Union No. 22036,A F L,19 N.L R B 1026.4 See footnote 3,supra AMERICAN CYANAMID CO.581sey, and phosphate rock mines and other property in connection there-with at Brewster, Florida.This proceeding involves only the re-,spondent's operations at -Brewster, which consist primarily of themining, processing, and shipment of pebble phosphate rock.Morethan 90 percent of the rock mined and processed at Brewster isshipped into and through States of the United States other thanFlorida and into foreign countries. In 1938, an average year, suchproducts were valued in excess of $1,000,000.Brewster is what is commonly termed "a company town." Therespondent employs between 250 and 300 white and colored employeesat its mines and plant, practically all of whom live in Brewster.II.THE ORGANIZATION INVOLVEDUnited Phosphate Workers Union No. 22036 is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and ,coercionOn or about May 16, 1939, E. H. Dixon, Ivy L. Alderman, G. W.Howell, and Roy Odom, employees of the respondent, consultedFrank Walker, an American Federation of Labor organizer, aboutforming a labor organization among the respondent's employees, andon the same day, applied to Walker for a charter.A few days there-after,Reuben Connell, another employee, called Dixon, Odom,Howell, and Y.F. Peters, another employee, to a conference in theoffice of Harry L. Mead, the respondent's general manager, to discussthe question of organizing a union.Odom, Dixon, and Howell, wit-nesses for the Board, testified regarding the conferences in substanceas follows: Connell advised Mead that the men were organizing andMead stated that he would like to know "what the'trouble is, whyyou all are organizing?"He told the men that "the company ishands off," stating, however, that he had broad powers to act ashe saw fit, and that he did not care for the men to have a union.In the course of the discussion, Mead suggested that the men formtheir own company union in the plant, saying, "Why not let's allhave a union together and settle our disputes here?Why pay aman in Washington to sit on-his ass up there and dictate to us whatto do down here? . . .Why should we have somebody on the outsidetelling us how, to run our men when we can form a company unionhere."Mead testified that Connell told him that the men were forminga union and did not want to go behind his back about it; and that he433257-42-voL. 37-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen told them that the Wagner Act prohibited him from discussingunionism with any employee, that he could not discuss that matterwith them, but that he was free to discuss with them any matterspertaining to their wages, working conditions, or grievances atthat or any other time.He denied, however, that he suggested thatthe employees form a company union.Connell, one of the respond-ent's witnesses, gave a version of the conference substantially similarto that of Mead, but Peters, another witness for the respondent, testi-fied that he believed that Mead did say something similar to, "Whydon't you form your own little union and just get together amongyourselves?"In view of the mutually corroborative testimony ofBoard witnesses, which was, in turn, supported in part by that of therespondent's witness Peters, we find, as did the Trial Examiner, thatMead made in substance the statements attributed to him at thismeeting by Board witnesses.As the Trial Examiner found, Mead's statements to the men at theabove described meeting constituted an illegal intrusion into thefield of self-organization.Mead's suggestion that the men should formtheir own union, his statement that he did not care for the men tohave a union, his intimation that they could bargain with him indi-vidually respecting their wages, hours, and working conditions, andthat the formation of a union was indicative of some sort of "trouble,"ii ere plainly, in their context and under the circumstances of theirutterance, intimidatory and coercive statements, and interfered withthe rights of the respondent's employees to self-organization.Thus,at the outset of the organizational campaign by the Union, Meadcommunicated to the men the respondent's intention not to permitthem to exercise the rights guaranteed to them under the Act andbetrayed a purpose to frustrate the Union at its very inception.,On the night of Saturday, May 27, 1939, the Union held its firstmeeting, installed its charter, and elected the following employees asofficers : C. Arthur Nettles, chairman or president ; C. L. Hooker, vicepresident; N. S. Peters, secretary; G. W. Howell, recording or cor-responding secretary; Quincy N. Nettles, treasurer; Roy Odom, guide;and H. L. Sapp, guard.The meeting was held in the Central LaborHall at Lakeland, Florida, a town located about 25 miles from Brew-ster.Sapp, C. A. Nettles, and S. E. Sloan, another employee, wit-nesses for the Board, testified in substance that when they went into thehall to attend the meeting, they saw J. D. ("Jap") Smith and J. C.Long, superintendents, respectively, of the respondent's Old Colonymine and flotation plant, standing on the sidewalk a short distance front5 SeeMatter of Charles HobartandAmerican Federation of Labor,25 N. L.R B. 727,enf'd,Hobart Cabuiet Co v N. L. R. B,decided May 8, 1941 (C C A 6), cert den.November 10, 1941. AMERICANCYANAMID CO.583the front of the building;that whenthey came out of the hall about2 hours later, they saw Long and Smith still standing near the afore-mentioned building; and that Smith and Long were in a position toobserve andidentifythe persons who went into the union hall.LeonM. Simmons, a witness for the respondent,who is employed as a shiftboss under Long's supervision,testified that he attended the meeting,that before the meeting he saw Long and Smith on a corner about ahalf block from the meeting hall, and that he did not see them afterthe meeting.Long and Smith admitted that they were in Lake-land on the evening in question but denied that they were there forthe purpose of watching the union meeting, deniedthat they didso, and testified,in effect, thattheywere not in a physical positionto watch the meeting.They testified further that this was the firsttime they had taken the trip to Lakelandtogether,and that their pur-pose fordoing sowas to enable Smith to make some purchases at alocal store.The Trial Examiner stated that both Long and Smithtestified about the trip in amazingly full detail,and he indicated thattheir fresh,clear, and nearly identical recollection of apparently un-important incidents for so long a time seemed to surpass the scopeof reasonablememory.TheTrial Examiner stated that those facts,together withthe fact that the first trip of the two superintendentsto Lakeland together occurredon the nightof the Srst union meeting,prevented him from giving credence to their testimony in this regard,particularly whenweighedagainst the mutually corroborative andcredible testimony of Board witnesses.We concur in that appraisaland finding regarding credibility and find, as did the Trial Exam-iner, that Long and Smith kept the first union meeting undersurveillance.On or about June 24,1939, pursuant to a reduction in force, therespondent laid off approximately 16 employees,among'whom wereDixon, Odom, Alderman,and J.B. Frier.The complaint does notallege and we do not find that these lay-offs were discriminatory.°°Dixon, Odom, Alderman, outstanding union leaders, Frier, and other employees werereleased under the following circumstancesMead called to his office C Arthur Nettlesand C L Hooker, president and vice president of the Union, respectively; infoimed themthat a number of employees would have to be laid off and that he desned to retain em;ployee, best suited tqi construction woik', and requested their assistance in selecting theleastveisatileemployees for lay-offNettles theicupon assisted S IWooten, theiespondent's construction superintendent, in selecting a group of employees, includingDixon, Odoni, and AldermanThe thiee men were laid off ip June 1939 together withFrier and about 12 otheisThereafter the Union complained to the Regional Directorthat Dixon, Odom, and Alderman had been released because of union membership andactivity, but on July 24, 1939, Nettles and Hooker joined with Mead in sending a letterto the Regional Director explaining that the lay-offs were not discriminatory ' On July 28,1959, the Union filed charges alleging unfair labor practices within the meaning of Sec-tion 8 (1) and (3) of the Act (Case No XV-C-440), but later Nettles requested permission to withdraw the chaigesThe Regional Director permitted the withdrawal of thechaiges and closed the case on September 26, 1939 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDBut we do note herein the activities of Superintendent"Jap" Smithin connectionwith the lay-offs.Dixon testified that about a weekbefore he was laid off,he had the following conversation with Smithon company property :And Ivy [Alderman] and myself were sitting on the bench outfrom the telephone.We had just got through eating our lunch,and he ["Jap"Smith] walked up to me and said,"How aboutme joining your scab union?"And I said, "You can't join, andbesides, we have not no scab union",and he said, "Dick, you hadbetter drop that union, it is going to get your job", and he says,"You know that Harry-"speaking of Mr. Mead"is not goingto let you get by with this", and I said, "Jap, if it, gets my job,itwill just have to get it."I said, "If I have to leave here onaccount of the union,I hope to leave things in better shape thanI have lived in for the last twenty years."According to Prier's testimony, on June 24, the day of the lay-offs,Smith told Frier that "he had been good to all of us boys and that wehad all went against him and he had to let us go on account of theunion."On the same day, according to Dixon's testimony, Smithagain emphasized the attitude of the management toward the Unionby telling Dixon, "I warned you last week to drop that union, andyou wouldn't listen to it, so you asked for it, and you got it."Dixon's testimony was corroborated by Alderman and Frier.Con-nell testified that he observed Smith, Dixon, and Alderman begin totalk that day, that at first they were out of his earshot, but that whenthey approached him, the only conversation was in substance asfollows :DIXON.Well, another good union man gone.SMITH.No, Ed [Dixon],itwasn't the union, it was only to getmore time for the men . . . by cutting off the youngest crew andyour crew was the youngest crew.Connell testified in substance that Frier was with him and could not,therefore,have heard more than Connell heard.Frier testified,however, that he was only a few feet from Smith,Dixon, and Alder-man when he heard Smith's above anti-union statement to Dixon,and Alderman testified also that Frier was present: at the time of thatstatement.Smith denied making the anti-union statements attri-buted to him above, but in view of our previous finding regardinghis credibility,the positive and corroborative character of the testi-mony of Dixon, Alderman,and Frier,and the entire record, we find,as did the Trial Examiner,that Smith made in substance the state-ments which they attributed to him. AMERICAN CYANAMID CO.585Near the end of June or first of July, during the course of a con-versation at one of the respondent's mines with J. D. Miller, an em-ployee, Smith referred to the recent lay-off of Dixon, Odom, andother employees and said, "The bastards got just what they askedfor and what was coming to them. There are going to be plentymore to get the same thing." Smith added that he understood thatMiller was an active union member and warned that he "had betterget out of it" if he wanted to retain his job. Smith did, not denyhaving made the above statements.During July 1939 representatives of the Union met with Mead ontwo occasions to negotiate regarding a contract.At one of theseconferences Mead agreed that the colored employees could hold theirunion meetings in the school building at Brewster and that the whiteemployees could use the local theatre building.On or about August1, 1939, Mead called Sapp, one of the union leaders, into his office and'gave him a letter, and stated that he expected the orders outlinedtherein to be obeyed.The letter, in substance, states :For the best interests of all concerned, we must request strictadherence to the long established rule of the Company prohibit-ing any white person entering our negro quarters, excepting onCompany business, or having written permission from the Com-pany's office.Negro members of A. F. of L. Local Lodge #22036 maycontinue to use the negro school building for their meetings.Meetings held there may not be attended by white persons.[Italics supplied.]On that occasion Sapp asked Mead what the meaning of the letterwas and Mead replied that it meant that he, Sapp, could do his com-pany work in the colored quarters, but "That doesn't mean that youcan meet with the negroes in the quarters over there and collect uniondues, and stuff like that."The proscription contained in the lettermade it impossible, according to Sapp, to collect dues from the col-ored workers and also made it impossible for white organizers orunion adherents to attend meetings of the colored members to adviseor consult them.It appears that the respondent had a long-standing rule segregatingitswhite and colored employees.The respondent contends that onthe above occasion it was merely enforcing the rule as usual, and thatif the Union had been allowed to overstep the rule, the respondentwould have been guilty of unfair labor practices in favoring or assist-ing the Union.We cannot agree with this contention. In the lightof the respondent's frequently expressed hostility to the Union, itsdiscriminatory discharges of union leaders, treated below, and Mead's 586DECISIONSOF NATIONALLABOR RELATIONS BOARDstatement to Sapp when giving him the above letter, we find, in accordwith the Trial Examiner's finding, that Mead's specific applicationof the segregation rule in the letter to Sapp and the timing thereofwere intended to discourage and curtail membership in and activitieson behalf of the Union.The respondent cannot justify such actionby relying on its customary racial segregation or on its private rightsin the company-owned quarters.As we have stated in an analogoussituation, "The rights guaranteed to employees by the Act includefull freedom to receive aid, advice, and information from others, con-cerning those rights and their enjoyment." 'Almost all of the re-spondent's employees live in the company-owned town.Under all thecircumstances we find that the respondent's enforcement of racialsegregation so as to curtail the afore-mentioned union activities ofSapp and its other employees constituted serious interference withthe exercise of employee rights guaranteed in the Act.sSometime in September 1939 S. I. Wooten, the respondent's con-struction superintendent and deputy sheriff and constable of Brewster,asked Dixon, one of the employees laid off in June, when he wouldvacate the company house which he was then occupying.Dixontestified that on that occasion Wooten said to hint, "Mr. Mead sayshe will spend $20,000 to break this union up" and "You are-not theonly one that is going to leave here." Sapp testified that Wootenmade a similar statement to him sometime during the same month.His testimony on that score is as follows :Well, we were just riding' along there talking about generalwork and conditions and things, and Mr. Wootin[sic]asked mehow the union was coming on, and I told hint, "Pretty good, Ithought."And he says, "Well, I was in hopes that it wouldamount 'to something."But, he says, "I don't know," he says,"The old man s swears he will bust it up if lie has to spend$20,000."And I says, "If he busts it up, he will be a busting sonof a gun, because I don't believe he will do it."And we quittalking about the union and commenced talking about the generalrun of work and other things.Odom testified that sometime after his lay-off in June, Wooten toldhim that there was nothing wrong with his work and said, "I knowthat you have been a good hard working boy, that was not what gotMatteis of Hailan FuelCompanyandUnitedMineWorkersetc ,8 N L R B 23, 32SeeN. L. R B. v. Cities Service OilCo , decided July25, 1941 (C. C A2) . N L R Bv.WestKentucky Coal Co,116 F(2d) 816(C C A. 6);Matter of Weyerhaeusei TimberConipany,Longview BranchandInternationalWoodncorkers,etc,31 N L.R B , No 40;Matter of United Dredging Company, etcandInland Boatmen'sDivision,etc,30 N LR 13, No 118 ;Matter of Harlan Fuel CompanyandUnited Mine Workers, etc, supi a,footnote 7Mead is so referred to in the record. AMERICANCYANAMID Co.587your job at that time . . . I don't mind talking to you'and tellingyou, the Union has got you off from here and it is going to getothers."Wooten denied making the above statements or any anti-unionstatements at any time.The Trial Examiner stated that at the bear-ing he formed the impression, which was confirmed upon his subse-quent reading of the record, that Wooten had memorized a good dealof his testimony for the purpose of placing himself in an innocentlight and lending support to his denials of ever having made an anti-union statement.In view of the circumstances, and in the light ofhis demeanor on the stand, and of the positive and corroborative char-acter of the testimony by witnesses for the Board, the Trial Examinerfound Wooten's denials incredible.Upon the entire record, we are inaccord with that finding regarding Wooten's credibility and find thatWooten made the above statements substantially as related by Dixon,Sapp, and Odom.Sometime in November 1939, following the filing of charges ofunfair labor pncetices 10 and pursuant to prior arrangement with theRegional Office, the respondent posted on its bulletin boards a noticedated November 27, 1939, stating :-The American Cyanamid,Company recognizes and will complywith the principles of collective bargaining as embodied in theNational Labor Relations Act, and specifically with the languageof Section 7 of the Act, which reads as follows :"Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or othermutual aid or prptection."The American Cyanamid Company will not in any way inter-fere with, restrain or coerce its employees in the exercise of therights guaranteed and granted them in Section 7 of the NationalLabor Relations Act as stated above.The American Cyanamid Company will not discriminateagainst any of its employees because of their membership ornon-membership in; affiliation or non-affiliation with, or activitiesin behalf of any labor organization or union, and it will not inany way 'discourage or encourage membership in any labor,organization or union.This means that the employees of this Company are free tojoin or not to join any labor organization as they may see fit,without fear of interference on the part of the Company, or10 See footnote6, supra 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout fear of any discrimination by the Company for thatreason.It is our established practice not to give effect to a settlement orcompromise of unfair labor practices where an,employer violates it orcontinues a course of unfair labor practices.As we find below, subse-quent to the posting of the November notice the respondent engagedin further unfair labor practices.Upon the entire record we findthat the purposes of the Act would not be effectuated by giving effectto this posting and dismissing the allegations of the complaint as tounfair labor practices prior thereto."The respondent maintains that at or about the time the unionactivities commenced, through Mead it instructed its supervisory em-ployees not to interfere with the union activities of its employees,and several supervisory employees testified that they were so advised.The respondent did not, however, notify the employees generally ofthe alleged instructions.Moreover, the facts set forth above andbelow demonstrate, and the Trial Examiner found, that even ifsuch instructions were issued, they were not complied with; and therespondent is plainly liable for the conduct of its supervisoryemployees under the circumstances here disclosed.i2We find that by the acts and conduct described above, includingthe anti-union and coercive statements made by Mead, J. D. Smith,and Wooten, the surveillance of a union meeting by Long and Smith,and the enforcement of racial segregation curtailing legitimate unionactivities, and by the acts and conduct described below, includingthe discriminatory lay-offs and the anti-union and coercive state-ments of Wooten, J. D. Smith, and Frank Smith, the respondent hasinterfered with, restrained, and coerced its employees in the exer-cise of the right to self-organization, to form, join, or assist labor'3Matter of Picker X-Ray CorporationandInternational Association of Machinists,12N L R B 1384;Matter of Hope Webbing CompanyandTextileWorkers OrganizingCommittee, etc,14 N. L R B 55 ;Matter of Harry L HalfandInternationalLadies'.Garment Workers' Union,16 N. L. R B. 667;Matter of Phillips Petroleum CompanyandOil 11%orkers International Union, etc ,23 N L R B 741"InSwift d Company v N L It. B.,106 F (2d) 87 (C C A 10). rehearing den, 106F (2d) at 94, enf g as mod,Matter of Swift it Company, a Corporation, and Amalga-mated Meat Cutters and Butcher Workmen of North America, Local No 6i1, et al, 7N L R B 269, the court disposed of a similar defense, stating.While the evidence showed that Middaugh, the plant manager, and Young, theplant superintendent, repeatedly warned against violations of the National LaborRelations Act and solicitation of union membership on petitioner'spremises duringworking hours, they took no effectivemeansto stop repeated violations of the Act.Furthermore, with respect to the acts of the supervisory foremen, the doctrine ofiespondeat suporioi applies, and petitioner is iesponsible for the actions of itssupervisoty toiemen, even though it had no actual participation thereinSee also NL R B. v The A S AbellCo, 97 F. (2d) 951 (C. C A 4), enf'g as, mod,Matter of The A. S.AbellCompany, a CorporationandInternational Printing and Press-men's Union,etc, 5 N L R. B 644;Titan Metal Manufacturing,et at v.N L. It. B ,106 F. (2d) 254 (C. C. A 3), cert. den, 308 U. S. 615, enf'gMatter of Titan Metal Manu-facturing CompanyandFederal Labor Union No. 19981, 5 NL R B. 577. AMERICAN CYANAMID CO.589organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities, for the purposeof collective bargaining or other mutual aid'or protection,as guar-anteed in Section 7 of the Act.B. The lad-offs and dischargesThe complaint alleges, and the respondent denies, that the respond-ent terminated the employment of nine employees on various datesbetween December 15, 1939, and April 23, 1940, because of theirmembership in and activities on behalf of the Union.The TrialExaminer' found that all nine employees were discriminatorilyreleased, and the respondent takes exception thereto.The nine employees whose cases are treated below were among theUnion's most active adherents, and the majority of them were unionofficers or committeemen.Only two of the seven original officersof the Union were retained as employees by the respondent.Oneof the two retained resigned his union office early in the Union'sexistence, and neither of them appears to have paid union duesor to have been active in the Union after September 1939. Thusthe Union's leaders and most emphatic advocates were eliminatedfrom the respondent's employ.Considerable evidence was offered at the heas to whether ornot the respondent followed principles of seniority in laying offemployees.The Trial Examiner found the evidence insufficient toestablish that the respondent adhered strictly to seniority principlesin making lay-offs but found that the respondent did consider lengthof service along with other factors such as ability and versatility.We concur in those findings of the Trial Examiner.We turn now to a consideration of the nine lay-offs or discharges,in chronological order.The Sloan BrothersS.E. Sloanwas first employed by the respondent in 1931.Heworked for a short period of time, quit, and returned in 1933.Hecontinued to work for the respondent from 1933 until he was laidoff on December 15, 1939.At the time he was laid off he held thejob of carpenter foreman.During the period from 1933 to 1939he performed a variety of tasks, among others, running a crew on aconcretemixer, painting, carloading, serving as classifier at theflotation plant, and doing carpentry.The major portion of his timewas devoted to painting and carpentry.When he commenced work-ing in 1933, his rate of pay was 45 cents an hour; at the time he waslaid off it was 60 cents an hour.He had been carpenter foreman 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor about a year before his lay-off and had done carpentry beforecoming to work for the respondent.S.E. Sloan joined the Union about April 12, 1939, solicited mem-bers for it thereafter, attended the May 27 meeting which we havefound was kept under surveillance by the respondent, and was amember of the contract committee which had several conferenceswith Mead during 1939.About the first of December 1939, shortlybefore he was laid off, S. E. Sloan was elected chairman of the Union.W. T. Sloan,brother of S. E. Sloan, was first, employed by therespondent in about September 1933, and with the exception of shortlay-offs, remained in the respondent's employ continuously until hisalleged discriminatory lay-off on December 15, 1939.During thatperiod he performed various jobs, among others, those of motorman,oiler at the flotation plant, town watchman, painter, and carpenter.At the time of his lay-off he was earning 50 cents an hour as acarpenter under his brother S. E. Sloan.W. T. Sloan joined the Union early in its membership campaign,being the eighth man to sign up, attended the meeting of May 27as well as almost all the other meetings of the Union, and assistedOdom, Alderman, S."E. Sloan, Sapp, and others in soliciting theirfellow employees to join the Union.Sapp testified without contradiction, and we find, that the em-ployees who were most active on the Union's behalf between theJune 24 lay-off and December 15 were himself, the two Sloan broth-ers, J. Al. Hutchins, and G. W. Howell, two other charging employeesnamed in the complaint.According to S. E. Sloan's testimony, sometime in August 1939he had a conversation with Wooten, his immediate superior, in whichWooten asked him, "How are you boys coining oil? I understandyou are nearly 100 per cent organized."When Sloan told him thathe thought that about 95 per cent of the employees had joined theUnion,Wooten replied, "Well, I thought once you boys were goingto put it. over, but now I don't believe you will."Wooten deniedhaving made the latter statement but, like the Trial Examiner, wedo not credit his denial.According to Sloan's further testimony,his next conversation with Wooten took place on or about November1.At that time Wooten told Sloan that there was going to bereduction in force but that he had discussed the matter with Meadthat morning and had it "all fixed" with Mead for the retentionof Sloan and his brother.During the course of this conversationWooten stated, "This thing is getting in a hell of a predicamentaround here. I can't tell yet just what is going to happen." Sloanreminded Wooten that he had stated that he had everything "fixedup," and Wooten reaffirmed his declaration to that effect. Sloan AMERICAN CYANAMID CO.591-thanked him for what he had done, and Wooten replied, "Pleasedon't say anything about this."Wooten admitted that in Novemberhe spoke to Sloan regarding his conversation with Mead, the im-pending staff reduction, and the probable retention of Sloan, and hisbrother, but he denied having made the other statements attributedto him.We do not credit his denials, however, and find, as did the'Trial Examiner, that the above conversation took place substantiallyas related by Sloan.S.K Sloan testified further that in the latter part of Novemberhe had another conversation with Wooten under the circumstancesdescribed in his testimony set out below :And he [Wooten] blew his horn when he cane up to my houseand my wife answered the door, and she came back and toldme that it was Mr. Wooten. So I stopped my eating and wentout to the car.He asked me and says, "How is everythinggoing?", and I told him, "0. K., solar as I knew." And hesays, "Well, you better kinder watch yourself."And I says,"What do you mean, watch myself?"And he says, "You know,how people talk in a little place like this" * * * And hesays, "The old man there is going to have a lay off now, andthe old man, somebody has told him something, or somehow, andhe has got you and your brother kinder spotted."And I says,"What do you mean, `spotted'?", and he says, "Well, you justwatch yourself and be particular," he said.I told him that I didn't have anything to watch and I askedhim was my ' work O. K., if my work was all right, and hesaid that my work was a hundred per cent, and I told him thatI tried to live like a citizen of the town, and that I didn't havenothing else to watch.And we talked about the job a little bit, and then he wenton.Wooten testified that he had a conversation with S. E. Sloan atthe time and on the occasion above mentioned but denied makingthe above statements in the course of it.He admitted telling S. E.Sloan that he had heard that Sloan was using some very .indiscreet.talk and that unless he stopped it he would lose his job or be laidoff ifMead "got ahold of it."Wooten admitted further that the"indiscreet" talk referred indirectly to the Union.We find, as didthe Trial Examiner, that Wooten made the above statements in sub-stance as testified to by Sloan.On or about December 1 Wooten told S. E. Sloan that he and hisbrother would be laid off on December 15 and that Mead was goingto retain two other employees in lieu of them, N. G. Seng, paint 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman, and F. L. Fails,13 Seng's son-in-law.S.E. Sloan pro-tested that Seng was not a carpenter and Wooten replied, "Well,he says he is, and if he is not, we will fire him and get another oneill."He did not suggest that S. E. Sloan would be recalled if Sengproved' unsatisfactory.According to S. E. Sloan's testimony, aspartially corroborated byW. T. Sloan, who was present during aportion of the conversation, substantially the following statementswere made during the conversation : Wooten stated, "Well, I hate totell you, but the old man has done what I told you the other day,he has laid you [S. E. Sloan] and your brother both off."Wootensuggested that S. E. Sloan consult Mead about the matter and said,"It will pay you to think things over." Sloan told him that he hadnothing to think over, that he had joined the Union of his ownfree will, that he intended to stay with it "job or no job," and thatif that was the attitude of Wooten or Mead they could pay him off"right then" and not wait until December 15.Wooten replied,"Well, maybe I should not have mentioned it to you," adding thathe was sorry that it had happened but that he had a job to performand had to carry out orders.Wooten denied making the abovestatements but under all the circumstances, we concur in the TrialExaminer's finding that Wooten made substantially the statementsattributed to him by the Sloan brothers.The respondent alleges that because of diminution in work it wasnecessary to reduce its carpentry force, and this claim is not con-tradicted in the record.The 'discrimination, if any, against theSloan brothers lies, therefore, in the fact that the respondent selectedthem for lay-off instead of Seng and Fails. The respondent con-tends that it selected the two Sloans after comparing their capa-bilitieswith those of Fails and of Seng.Wooten testified that be-fore the lay-off he had a talk with Mead about retaining the Sloans,that Mead had tentatively agreed to keep them, but that Mead hadchanged his mind and indicated that he would rather keep Seng,stating, "I wonder if Seng is a carpenter? I understand he doescarpenter work,-I understand that his father was a contractor."Mead asked Wooten- to find out whether Seng could do carpenterwork.Wooten testified that he made an investigation to determinethat fact.It was perfunctory and consisted simply of asking Sengwhether he had done carpenter work before; Seng said that hecould do any carpenter work at Brewster.Wooten reported thistoMead, who told Wooten, "Well, that settles it; we will keep Sengand Fails on the carpentry crew."Mead testified that both Seng and S. E. Sloan "did their workvery acceptably," that his knowledge of the quality of their work^ Also referred to in the record as Fail AMERICAN CYANAMID Co.593did not seve as, a factor in his selection between them, but that their"capabilities" were the deciding factor. In defense of its retentionof Seng in preference to S. E. Sloan, the respondent urges that Senghad served as paint foreman longer than Sloan had been' carpenterforeman, that Seng, an older man, had long and varied experiencewhich Sloan had not had, and that Seng was a fairly good mason andplasterer.Seng's prior experience had been secured in the capacityof helper to his contractor father, and he had not done any carpentrywork for the respondent theretofore.S.E. Sloan, on the otherhand, had been the respondent's carpenter foreman for a year priorto his lay-off, had had about 12 years experience around constructionwork including his service with the respondent, was an experiencedcarpenter, floor sander, and painter, and had done extensive paintingwork for 3 or 4 years in the respondent's employ.In our opinion the respondent failed to demonstrate at the hearingthat it knew Seng to be more capable than S. E. Sloan. , As theTrial Examiner stated, in accepting Seng's statement that he coulddo carpenter work as against the known and proven capabilities ofS.E. Sloan, Mead was either making an error of business judgmentor had other motives for retaining Seng in lieu of Sloan.The TrialExaminer found it difficult to believe that Mead could honestlyhave made such an error in judgment. That the respondent's re-tention of Seng in preference to S. E. Sloan was not the result ofany such error is indicated by Wooten's above statements to theSloan brothers, by the fact that S. E. Sloan had been in the respond-ent's employ approximately 3 years longer than Seng, and by thefact that Mead's preference for Seng if he could perform carpenterwork arose only after S. E., Sloan was elected chairman of the Union.As revealed by Wooten's testimony above, Mead's previous tentativeplan had been to retain both the Sloan brothers.Although Meadand Wooten denied knowledge of Sloan's election to a union office,such denial is not convincing upon this record.Furthermore, inview of the respondent's admitted knowledge that S. E. Sloan servedupon the Union's contract committee, it is significant to note thatat the time of the lay-off in question, Seng was not a member ofthe Union.Although he had apparently been active in the Unionfor a short period early in its existence, after the June 1939 lay-offsSeng told Sapp that he was quitting the Union for fear of losinghis job.Seng paid only one month's union dues, attended no unionmeetings after July 1939, and became affirmatively hostile' to theUnion.Upon all the evidence we agree with the Trial Examiner that therespondent's real motive for selecting S. E. Sloan for lay-off insteadof Seng is plainly , shown in the respondent's animus against the 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and in its desire to remove some of the militant union leadersfrom the presence of its other employees.The respondent's explanation of its retention of Fails in lieu ofW. T. Sloan was that "the feeling between the Sengs and the Sloans"was not "very good," that the Sloan brothers and Seng and Failswere considered good working pairs, respectively, and that, in sub-stance, the latter were considered a better working pair than Sengand WI. T. Sloan. But, by its own admission, the respondent wouldhave retainedW. T. Sloan had it not laid off his brother S. E,Sloan, which lay-off we have already found to be discriminatory.In addition, the record shows that Fails, Seng's son-in-law, had notworked for the respondent as a carpenter and that he had about 5years less seniority thanW. T. Sloan. The. latter had done bothpainting and carpentry for the respondent, was a competent work-man, and was recognized by the respondent's officials as such.Wooten,gave him a letter of recommendation and according to W.T. Sloan's testimony, told him on'or about February 20, 1940, "Iam going to take care of you just as soon as things quiet down aroundhere, and this here all blows over."Although Wooten contradictedthe latter testimony, we find, as did the Trial Examiner, that Wootenmade the statement attributed to him.As the Trial Examinerstated, apart from the fact that W. T. Sloan's lay-off was a conse-quence of the respondent's discrimination against his brother, itappears affirmatively from all the evidence that the motive for layingoff W. T. Sloan was also discriminatory, and we so find.H. L. SappH. L. Sapp was first employed by the respondent in 1924.Heworked until 1927, when he quit. In September 1928 he resumed hisemployment with the respondent and thereafter, except for a shortlay-off in 1935, worked for it continuously until he was laid off onDecember 15, 1939.At the time of his lay-off Sapp performed pipefitting, plumbing, and general repair work, and also worked on thedragline, machinery, and pumps.His departmental head was FrankSmith, master mechanic and foreman of the machine shop, whooccasionally delegated Sapp to make inspections of equipment forwhich Smith was responsible.When Sapp performed constructionwork outside the shop, he worked under-the supervision of S. I.Wooten, construction superintendent.The record demonstrates affirmatively and the respondent admitsthat Sapp was a competent worker.Frank Smith told C. A. Nettles,,another employee named in the complaint, that Sapp was one of thebest men on his job. In July 1939 the respondent gave its employees AMERICAN CYANAMID CO.595a general wage increase of approximately 15 per cent,but Sapp atthat time received a 15 cent or approximately 25 per cent raise, from621/2 to 771/ cents an hour.I Frank Smith told Sapp at the time thathe had received the largest increase of any employee.Sapp was unquestionably one of the outstanding leaders in theUnion.He was a charter member, at the meeting held on May 27was elected a guard,` and later was also designated chairman of theUnion's contract, grievance, and housing committees.As committeechairman he conferred with Mead severaltimesprior to his lay-off.There is no dispute that Mead knew that Sapp belonged to, and wasactive on behalf of, the Union. Subsequent to his discharge, Sappwas the only witness for the Union at the hearing conducted in therepresentation proceeding on December 20, 1939,1 acted as a unionobserver with S. E. Sloan at the election held therein by the RegionalDirector on February 23, 1940, and served as a union representativeat the hearing in this proceeding.According to the testimony of C. A. Nettles, about 2 or 3 weeksbefore Sapp was laid off, Wooten told Nettles to speak to Sapp tosee if he would not drop his union activity.Nettles refused to doso,whereupon Wooten replied, "He is a mighty good mein, and wesure hate to see him go, but he is going to be let go if he doesn't dropthis union now."Although Wooten denied making this statement,his denial was not credited by the Trial Examiner, and we find thathe made the statement substantially as set out above.Frank Smith and Sapp were good friends. The testimony showsthat Sapp did some of Smith's work, that Smith was grateful to Sappfor it, and that he "went to bat" for Sapp in getting him the,wageincrease mentioned above.Although Smith denied it, the credibletestimony of C. A. Nettles shows, and we find, as did the TrialExaminer, that a few days before Sapp was laid off, Smith toldNettles that he would resign his job as master mechanic before hewould lay off either Sapp or J. M. Hutchins, another employee namedin the complaint. If the respondent had a valid reason for selectingSapp for lay-off, it appears unlikely that, Smith would have expressedan intention to take such drastic; action in protest thereof.As theTrial Examiner stated, from Smith's conduct the inference is notunreasonablethat,so far ashis judgmentwas concerned (and ashead of the machine shop lie was in a position to form a sound one)there was no valid reason for terminating Sapp's employment.On or about December 12, P. T. Duprey, newly appointed mastermechanic, advised Sapp that lie was assuming supervision of themachine shop,that he didnot need pipe fitters or plumbers in' the"See footnote3, sups a. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDvillage, and that Sapp would be laid off on December 15. Sapp'semployment was severed on the latter date.In 1939 and 1940, because of increases in its inventory, the respond-ent effected substantial staff reductions in production and relateddepartments.The respondent contends that in December 1939, itcurtailed machine-shop expenses by approximately 25 per cent andthat Sapp was released pursuant to, that retrenchment.Sapp was the only regular plumber and pipe fitter employed inthe shop.The respondent contends that it selected Sapp, for lay-offbecause his services could be spared more easily than those of othershop employees without reducing the efficiency of the shop.Thereasons advanced in support of that contention were that since nonew buildings were being constructed no new plumbing installationwas contemplated, that pipe fitting had been largely replaced byelectricwelding, and that plumbing and pipe-fitting work as such"was inconsiderable."The record does not bear out that reasoning.Regardless of the absence of new construction work,15 it does notappear that Sapp's plumbing work ever consisted altogether orlargely of installation of new equipment.Moreover, an exhibit in-troduced into evidence by the respondent demonstrates that plumb-ing maintenance work continued to be necessaryafterthe lay-off, andthat from January through April 1940 more time was spent at suchwork than was spent therein by Sapp and his helper during thecomparable period in 1939.16The entire elimination of plumbingmaintenance could not have been a likely prospect since the respond-ent's houses continued to be occupied by almost the same number offamilies ashad theretofore cccupied them.There are more than 200such dwellings in Brewster and approximately 700 persons reside inthem.Although the respondent had installed electric welding ma-chines with which employees performed tasks formerly done by pipefitting, this occurred long before 1939 and as in the case of plumbing,the record contains no evidence that there was any sudden declinein pipe-fitting work just before the December 15 lay-off.Moreover, for several years prior to his lay-off Sapp had spentonly a portion of his time, about 50 per cent or less, in pipe-fittingand plumbing work and he was qualified to perform and had per-formed a variety of other jobs for the respondent.His inspection15The record indicatesthatsome new construction was contemplated but does notreveal whether it was ever begun or entailed plumbing or pipe-fitting work16The work in 1940 was done by various shop employees most of whom received lowerwages than Sapp had received It is notable, however, that the respondent did not offerSapp the opportunity to continue that work at lower wagesAt the hearing Sapp testi-fied that between December 15 1939,and March 6, 1940. lie would not have been willingto return to work at an apprentice's pay, but he testified that lie would have taken awage reduction had other employees received proportionate reductionsThe record doesnot show that the respondent questioned Sapp in these regards prior to releasing him AiI'IERICAN CYANAMID CO.597work was apparently a responsible function, for Frank Smith, thenmaster mechanic, delegated it only to Sapp and C. A. Nettles, whowere among the highest paid employees in the shop.17The recorddoes not, show who performed this work after Sapp's lay-off andNettles'. subsequent discharge, discussed below.Smith testified thatSapp was "a handyman all around," and C. A. Nettles, who wasthem-lead man at repair work, testified that Sapp was assigned toany kind of work except electric welding.According to Smith,efficient operation of the shop requires, in addition to electric welders.lathe operators and heavy workmen for outside repairs. It is truethat Sapp was not a welder nor a finished lathe operator.He didsomelathe work, however, and according to his uncontradicted testi-mony, could do the work of V. A. Manley, an apprentice lathe oper-atorwho had much less seniority than Sapp and who told Sappafter the June 1939 lay-offs that he was going to quit the Union tosafeguard his jobThe respondent did not lay off Manley but there-after promoted him to the position of a, full-fledged lathe operatorand increased his wages from 50 cents to 771/2 cents per hour, Sapp'sformer wages.Sapp was also a competent repairman and had performed thattype of work for the respondent.The respondent retained for repairwork J. E. Newman, Sr., also its boilermaker, and Nettles, both ofwhom received higher wages than Sapp and could, according to Mead,perform any of Sapp's former work.Newman, like Manley, toldSapp after the June 1939 lay-offs that lie was going to quit the Unionbecause he feared the loss of employment.18Newman thereafter be-came hostile to the Union. In a union conference with Mead inDecember 1939 after Sapp's lay-off, Newman acted as a union com-mitteeman but, behaved- in a manner so hostile to the Union thatJ.L. Rhodes,. organizer for the Union, recommended his removalfrom the committee.Nettles was discharged in April 1940 because.of his union activities, as found below, and the record indicates thatthe respondent gave Newman preferential treatment in connectionwith that discharge.-The respondent did not recall Sapp to fillthe vacancy created by Nettles' release, but in September 1940 hiredone Galberaith, former mine superintendent who quit the respond-ent's employ in March 1940. In October 1940 Newman was trans-ferred to a foreman's job outside the shop.The respondent did not,prior to the hearing, recall Sapp or otherwise fill the shop vacancy17 Smith testified that he l.as usually nearby when inspections were made and sometimesassisted therein_'8Newman did not deny making the above statement.He testified that he remained-a member of,the Union until February 1D40 but did not i ecall whether he was in arrearsin dues.19See the discussion of the discharge of the Nettles biotheis,infra.4'532:7-42-Voc 37--39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreated by that transfer.At the time of the hearing some of Sapp'srepair work was being performed by Manley and by one Hagan,former mine repairman who had less seniority than Sapp. Theunion membership, if any, of Hagan does not appear and he wasclearly not a union leader as was Sapp. Sapp was also capable ofdoing the work 'of one Mills, a non-union employee retained by therespondent.The latter, who was classified as an apprentice ma-chinist and apprentice welder, had been employed only 2 monthswhen Sapp was laid off.At the hearing the respondent also claimed that Sapp's one-timeexcessive use of intoxicating liquor was one of its considerationsin choosing him for lay-off. It was conceded by the respondent'scounsel, however, -that for some time Sapp had not been drinking toexcess.Counsel for the respondent stated frankly, "It is not claimedthat his habit on that behalf was so bad during the immediate pastbefore this December lay-off, but while it was perhaps somewhatremote at that time, was not immediate conduct, it did have someinfluence in making their selection, is my information."Sapp 'tes-tified without contradiction that for a period of 2 or 3 years he hadnot taken a drink of liquor.There is no credible evidence that eitherMead or Smith, in discussing the men to be selected for lay-off onDecember 15, ever adverted to Sapp's conduct in this respect, norwas Sapp advised that his drinking had anything to do with hislay-off.As already stated, the respondent concedes that Sapp was -a competent worker.The Trial Examiner found that the allegeddrinking habits of Sapp did not play a ,part in the decision to layhim off, but that, on the contrary, it was offered at the hearing forthe first time in the nature of an afterthought.We concur in thatfinding.The employment history of the machine shop following Sapp'slay-off is relevant in impugning the respondent's defense regardingSapp.Prior to'the reduction in staff on December 15, 1939, 15 whiteworkers and 5 colored helpers were employed in the shop.On thelatter date the respondent laid off Sapp, Hutchins, another employeenamed in the complaint and the respondent's only blacksmith, threeapprentice electric welders,20 and one helper. In January 1940 itrehired the helper, rehired at the same job one of the apprenticewelders who quit the Union after his lay-off, and rehired another ofthe three apprentices at a job outside the shop. In July 1910 therespondent rehired the third apprentice laid off, thus effecting -thereinstatement of all shop employees laid off in December 1939 2120The record is not clear as to whether another apprentice 'welder, J.'E. Newman, Jr.,was also laid off.21Ibid AMERICAN CYANAMID CO.599except Sapp and Hutchins, who were among the Union's most activeadherents.It appears that the respondent's -business improved in1940, and on March 15, 1940, it put into effect a general 21/z ,cent perhour -wage increase.By October 16, 1940, the respondent employedin the shop one or two more white workers and three more coloredhelpers than before the December 1939 reduction and its bi-weeklypay roll in -October 1940- -aggregated in excess of $100 more thanbefore the December 1939 reduction.Regardless of this restorationof force and increase, in expenses, neither Sapp nor Hutchins wasrecalled to work and Mead testified that he saw no prospect ofneeding either type of workmen in the immediate future.Thus, Wooten threatened that Sapp would be released if he did notquit the Union; Smith threatened to resign his position rather thanlay off Sapp; the respondent has shown no sudden drop in or cessationof plumbing and pipe-fitting work; Sapp was qualified to performother -kinds of work; some non-union -or anti-union employees wereretained in preference to Sapp, the Union's outstanding advocate;some of those retained had less seniority than Sapp; and finally, therespondent did not recall or contemplate recalling Sapp despite thesubsequent restoration of the staff reduction pursuant -to which Sappwas allegedly released.Upon all this evidence and the entire recordwe find, as did the Trial Examiner, that the respondent did not layoff Sapp for the reasons assigned by it, but discharged him and there-after failed to reinstate him because of his leadership in the Unionand his activities on its behalf.J.M. HutchinsJ.M. Hutchins worked for the respondent for 21 years.At thetime of his lay-off on December 15, 1939, he was working in themachine shop as a blacksmith, his work consisting principally ofmaking wrenches.He spent 50 to 60 percent of his time at that work;during the remainder of his working time he made screens, babbitted'Lbearings, and operated drill presses.His pay at the time of his lay-offwas 821/.9 cents an hour.He received his last raise of 10 cents an hourpursuant to a general wage increase on or about July 1, 1939.Hutchins was W. T. Sloan's father-in-law.He joined the Unionon or about July 4, 1939, attended its meetings regularly, helpedsolicitmembers, and was one of its most outspoken advocates, fre-quently expressing leis favorable opinion concerning the Union andgiving advice about the way in which to organize it to other employeesnear the local filling station where the men gathered in the eveningsand on Sundays.C.L.Hooker, the respondent's garage foreman, who was theUnion's first vice president but who soon resigned that office and was 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot active in the Union after September 1939, warned Hutchins abouthis union conversations at the filling station,advising him, ". .. ifyou will keep your mouth shut [about the Union]you can stay herejust as long as you want to."Hutchins-and Frank Smith, his superior,had been friends for about14 years.-According to Hutchins'testimony,he had a number ofconversationswith Smith during thesummer, fall,and winterof 1939.At those times,Smith told him that the Union would get him intotrouble, that he had better get out of it, and also that the employeeswere "damn fools" to be giving their money to the American Federa-tion of Labor so that the union officials in Washington,whom hereferred to as"big Ikes"and "loafers,"could ride around the countryhaving a good time. Smith denied making these statements.He tes-tified on direct examination that Hutchins was a"great Townsendman" and thathe would "kid" him by telling him : "You had betterget out of that thing and save your money."On cross-examination,he testified:"Just exactly what I said, I couldn't tell you, but I didtell him one time, `Dad, if you woulft just take that money you aresending up there and spend it yourself, you would have some funwith it."'Smith admitted that Hutchins was "very truthful," butthat he "got himself twisted up is all."The Trial Examiner did notcredit Smith's denials, and found that he made, in substance, the state-ments attributed to him by Hutchins.We concur in that finding.,On or about December 5, 1939, Duprey told Hutchins that he wasbeing"fired"because the respondent had to curtail expenses in themachine shop by approximately 25 per cent.Hutchins went to seeMead, who confirmed Duprey's statement.On December 15 Hutchinswas laid off.At his request he was permitted to resume work betweenMarch 15 andApril15, 1940, in order to become eligible for socialsecurity benefits.As found in connection with Sapp's lay-off,before December 15,1939, Frank Smith threatened to resign his position as master me-chanic rather than lay off Hutchins or Sapp. Apparently Smith, thenhead of the shop, saw no valid reason for the lay-off of either.As in Sapp'scase, the respondent contends that Hutchins wasselected for lay-off pursuant to retrenchmentin theshop because hisservices could be spared more easily than those of other shop em-ployees.In attempted explanation of why that should be true con-cerning its only blacksmith, the respondentasserts thatblacksmith's.work was greatly reduced due to the substitution therefor of electricand acetylene welding.By the respondent's own admission,however,this substitution had been commenced several years before,and thereis no showing that there was any sharp decline in Hutchins'work as ablacksmith immediately prior to December 15, 1939.On the other AMERICAN CYANAMID CO.601hand, Hutchins, who was in a good position to know and was a credi-ble witness, testified that there was plenty of work for him to do atthe time of his lay-off, that he had done nothing but blacksmith'swork during his one month's employment in 1940, that_he had beentraining two apprentices to do his work in case of emergency, and thatthey replaced him after April 15, 1940, when he finally left the re-spondent's employ.One of these apprentices was Franklin Rentz, awelder who told Sapp after the June 1939 lay-offs that he was goingto resign from the Union for. fear of loss of employment.22Althoughthe respondent did not hire a blacksmith specifically to replaceHutchins, some blacksmith's work continued to be done after his lay-off, some by Newman, Sr., by Thompson, an employee who droppedout of the Union after paying his initiation fee and 2 months' dues,and by Galberaith, former mine superintendent who quit therespondent's employ in March 1940 and was rehired in the shopin September 1940.Hutchins' chief blacksmith's work had been fabricating wrenches,his skill at which had elicited many compliments. Sometime after hislay-off the respondent began to purchase wrenches instead of fabri-cating them, claiming that it now effects an economy thereby. Therespondent does not show, however, and we are not convinced, thatthis would have been true before the release of Hutchins, the respond-ent's only employee skilled at wrench work.23Furthermore, it is admittedly "quite the regular practice of therespondent, when making staff' reductions to transfer employees toother departments where places can be made for them, and this policy,was followed ^in the December 15, lay-off.But Hutchins, a loyal em-ployee of 20-odd years' service, was not offered a chance to workelsewhere, and the respondent made no showing that it could not havemade a place for him somewhere in its organization had it so desired.Moreover, Mead testified on cross-examination that the major por-tion of work performed by Hutchins for some time before hislay-off was not blacksmith's work.Besides blacksmith's work Hutch-ins did babbitting and screen work.There was no evidence thatwork of this character had diminished immediately preceding theDecember 15 lay-off.Although conceding that the respondent mayhave been seeking,inter alia,to save money by this lay-off, the TrialExaminer found it significant that the respondent did not offerHutchins a'chance to continue his babbitting and screen work at alower wage.The respondent excepts to that finding on the statedasRentz quitthe respondent's employ sometime in April 194022For a timethe respondentassignedthis work to one Hausl, a welder and machinisthired in May1940 allegedlyto fillthe vacancyleft by Rentz's quitting,but Hausl,after.practice,was unable to acquire the skill necessary therefor. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDground that Hutchins was very old and unable to work any longer.We can give little weight to such reasoning, which appears to beoffered by way of afterthought.Although Hutchins testified at thehearing that he was afraid he was too old for reinstatement to therespondent's employ, the respondent offered no evidence that Hutch-ins' age interfered with or impaired his work or in any way influencedhis selection for lay-off.Finally, the respondent's defense regarding Hutchins is impugnedby the fact, discussed above in connection with Sapp, that despite therestoration of force and increase in expenses in the machine shopby October 1940, the respondent did not recall Hutchins and did notanticipate doing so in the immediate future.Upon all the evidence, including Smith's warnings to Hutchinsthat the Union would cause him "trouble," we find, as did the TrialExaminer, that the respondent selected Hutchins for lay-off andthereafter failed to recall him because of his militant espousal of theUnion rather than for the reasons, alleged by the respondent.The Blanton BrothersL. F. BlantonandW. E. Blanton,brothers, were employed by therespondent from April 15, 1937, to March 16, 1940, when they weredischarged.At the time of their discharge, L. F. Blanton wasemployed as an oiler at the rate of 521/2 cents an hour, and W. E.Blanton was employed alternately as an oiler and tractor driver,earning 521/2 and 621/2 cents an hour, respectively, on the two jobs.They both joined the Union in May 1939, attended union meetings,and were active in soliciting members in the Union's behalf.L. F.Blanton was a member of the Union's contract committee and assuch conferred with Mead.L. F. Blanton testified that in about the first week of January1940, he had a discussion with Wooten concerning the possible out-come of the prospective Board election.24According to Blanton,Wooten asked him how he thought the election would come out;Blanton replied "one hundred per cent for the union"; and Wootenanswered, "Well, I will tell you, you, fellows had better be carefulabout this union business, because if you don't mind out, you aregoing to lose your jobs.Not only you, but there are a lot more goodmen here that are going to go on account of this union." Accordingto Blanton's further testimony, Wooten added that he did not thinkthat the Union was going to be successful.Blanton then told himthat he was going to vote for the Union and that all the colored em-ployees in the respondent's Oak Ridge mine would also, because he24 Seefootnote3, supra. AMERICAN CYANAMID CO.603,had been talking to them "very strongly" and they had promised tovote for the Union.Blanton also testified that at that point Wootensaid, "Well, you can remember one thing, that you may, be sorry ofthis."Although Wooten denied having made the above statements,we find, as did the Trial Examiner, that he made them substantiallyas testified to by Blanton.About a week before the Board election of February 23, W. E.Blanton had a conversation with "Jap" Smith about the Union oncompany time and property.At that time the two men observedQuincy N. Nettles, an employee whose discriminatory discharge isdiscussed below, on the washer speaking to two colored employees.Smith thereupon stated to Blanton, according to the latter's testimony,"I bet I know what they are talking about."Blanton said that he-hadno idea, whereupon, according to Blanton's further testimony, Smithreplied, "I bet they, are talking about that union, and that very thingis going to get him run away from here, and that goes, for you too."After the Union failed to poll a majority in the election held on Feb-ruary 23, the two Blanton brothers were active among the respondent'scolored employees in an effort to reenlist their support of the Union.On or about March 6 W. E. Blanton had a conversation with Smithduring working hours in the presence of L. F. Blanton.At that timeW. E. Blanton asked Smith when he could be returned to his regularjob of carloading.Smith replied that he did not know but, thatthere would be some more lay-offs in a few days, supplementing thatwarning, according to Blanton, with the statement, ". . . if you willget out of the union and quit talking union to my negroes and get onthe job, I will see that you get your job back."Blanton replied, "Ican't give you any promises like that, I can't go against my obligationin the union."Smith denied making the above statements attributedto him by W. E. Blanton, but like the Trial Examiner, we do notcredit his denials.We find that he made substantially the statementsattributed to him above.L. F. Blanton had a conversation with Wooten about a week beforehis lay-off, near the filling station at Brewster.Also present at thattime were his brother W. E. Blanton, W. T. Sloan, and J. B. Frier.According to their testimony and that of L. F. Blanton, the followingoccurred :Wooten asked L. F. Blanton if he still lived in a companyhouse.Blanton, somewhat surprised, replied that he did.Wootenthen asked him if he still wanted to work for the respondent.Blan-ton replied that he had no idea of quitting.Thereupon Wooten saidthatMead had given him orders to lay off some men and stated,"There are lots of good men that have got to go. If you want to workon, now, I will make you a proposition. If you will resign your mem-bership from the committee and quit your work in behalf of the 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion, you can stay on and work with the company." Blanton re-fused to do so.Wooten stated that he "hated" for "good men" to belaid off and expressed the fear that when he was assigned to supervisea construction job, the men he desired to select for the work "wouldbe gone."Wooten said that both the Blanton brothers were goodworkers, especially L. F. Blanton; and told the latter, "Well, you aregoing to have to quit what you are doing now, then, if you intend tokeep on working with the company, because Mr. Mead is not going tohave no union here."Wooten admitted discussing with L. F. Blantonthe possibility of placing him and his brother on contemplated newconstruction work, but denied making the above anti-union statementsand threats attributed to him by the Blanton brothers, Sloan, andFrier.Upon the entire record, however, including the mutually cor-roborative character of the testimony of the latter, we agree with theTrial Examiner and find that Wooten made the statements and threatsin substance as set forth above.On March 16, the day of their release, L. F. Blanton and W. E.Blanton went to the paymaster to get their pay.As they were comingout, they met Wooten.The latter asked L. F. Blanton if he had beenin to see Mead. Blanton replied that he had not, that he had justbeen in to get his pay.According to the Blantons' testimony, Wootensaid, in substance, "Well, have you considered our talk of the otherday when we was at the filling station?" to which L. F. Blanton re-plied, "No, sir, there wasn't any considering to do. I told you whatI was going to do there, and that was final."Wooten denied that hesaw or spoke to the Blanton brothers that day but we find, as did theTrial Examiner, that they had the above described conversation.When L. F. Blanton received his wages from Michael Alderman, Jr.,officemanager, the latter said that Blanton was being laid off, notdischarged, that he would be called back later, and that the reason forthe lay-off was a decrease in work.Alderman told W. E. Blantonthat there was nothing wrong with his or his brother's work and thatthey were "good hands."Alderman did not contradict the above.It is not disputed that at the time of his lay-off from his job as oiler,L. F. Blanton had greater seniority than three oilers who were not laidoff, Freeman Durrance and Bill Norris, who were not members of-theUnion, and Felton Turner,25 who was a union member but does notappear to have been a union committeemen as was L. F. Blanton oras active as he.W. E. Blanton testified without contradiction and we find that hehad worked longer for the respondent than any of the following per-zsTurner and Norris were dragline oilers, whereas L. F. Blanton was a washer oiler.The latter had had some experience at dragline oiling as a fill-in, and it appears that oilerscan be transferred without experience since the job does not require much skill. AMERICAN CYANAMID Co.605sons who performed work which he had done and which he could havecontinued to do at the time he was laid off: Durrance, Norris, Fennell,and Turner, oilers.Fennell's union membership or activities, if any,do not appear.Although W. E. Blanton was regularly classified as acarloader, at the time of his lay-off he was doing oiling and other workfor which he was apparently qualified, and oiling does not appear tobe skilled work requiring experience.The respondent contends that the Blanton brothers were laid offpursuant to one of the afore-mentioned staff reductions necessitatedby increases in its inventory.The reduction made in March 1940entailed only four lay-offs including those of the Blanton brothers.Within a month after that reduction the respondent's business appearsto have improved, and crews which were abolished in March wererestored in April and June 1940. Specifically, in April 1940, onlyabout a month after the Blanton's release, the respondent hired twowhite employees, C. A. Rowell and E. M. Young,-on its washer crewsat oiling and carloading work, and another, J. T. Adams, at pump andtractor work.Although the Blanton brothers were apparently quali-fied to perform that work, the respondent did not recall them therefor.Rowell, Adams, and Young, whose union membership, if any, doesnot appear, had been previously employed by the respondent.Therecord does not disclose Young's prior service but indicates thatRowell and-Adams had first-been employed more than a year laterthan the Blanton brothers.Rowell had been laid off because of thestaff reduction in December 1939.The date of Adams' lay-off doesnot appear.Mead testified that he selected the Blanton brothers for lay-off asthe respondent's "least desirable" employees, in that they had beenconvicted of several crimes, and testified further that they are in-eligible to be reinstated for the same reason.The Blanton brothersdid not deny that they had been guilty of these crimes, all of which,it should be noted, occurred prior to their initial employment by therespondent.W. E. Blanton was convicted in 1929 of selling intoxicat-ing liquors and of "breaking and entering." 26 In 1931 he was con=victed of possessing and selling whiskey, and for being "drunk andparking on a highway." In 193$' he was charged with drunken driv-ing but not convicted thereof.L. F. Blanton was convicted of forgeryin 1933, and served a 1-year sentence therefor.It was through Wooten that Mead first learned of the criminalrecords of the Blanton brothers.Wooten testified that the occasionfor his investigating and reporting their crimes to Mead was as fol-lows:-In or about January 1940, he advised Mead that in the event2eWooten's report, mentioned below, listed the latter conviction as of 1929.W. D.Blanton testified that he was not convicted of that offense at that time but in 1932. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any further lay-offs he was interested in retaining the Blantonbrothers to work under him because he considered them good workers,particularly L. F. Blanton, whom he regarded as excellent at con-struction work.27Mead responded favorably to his suggestion butindicated that he did not "know much" about the Blantons.Wootenthereupon said that he did not know anything "against them" ex-cept that an officer of Hillsborough County, Florida, had at one timearrested them on a "drinking" charge.Wooten testified that theafore-mentioned officer had told him, apparently over a year beforeJanuary 1940, that the Blantons had been involved in other lawless-ness but that he had not inquired of the officer respecting those vio-lations.Mead then told Wooten to go to Tampa to investigate theother charges.Wooten testified that he did so and that during thefirst part of January 1940 he prepared a handwritten report whichhe gave to Mead shortly thereafter.After the Blantons were dis-charged, a typewritten report dated April 19 incorporating Wooten'shandwritten notes was prepared.Upon all the evidence we find, as did the Trial Examiner, that theBlanton brothers were not discharged because of their past criminalconduct, as claimed by the respondent. In the first place, whenW. E. Blanton was hired, he filled out an employment card and asa reference thereon gave the name of the deputy sheriff of Hills-borough County.That was assuredly a signal to the respondent tomake an immediate investigation of Blanton's prior record.Therespondent offered no evidence that it did so, however, or that itever investigated the character of a worker when initially employinghim.And it was not until the Union's campaign was in progressand the respondent had instituted a counter-campaign to oust theUnion that the respondent felt impelled to inquire into the moralcharacter of the Blantons, then employees of almost 3 years' stand-ing.It should be noted, moreover, that the said character inquiryallegedly resulted fromWooten's request in January 1940 to retaintheBlanton brothers for a contemplated ;construction program-Since, according to Wooten's own testimony, no further lay-offs wereanticipated in January, the Blantons' continued employment wouldnormally have been taken for granted, and it therefore appearsstrange that at that time Wooten should have requested their reten-tion.Under all these circumstances, the respondent's investigationappears to have resulted from its desire to obtain information uponwhich a colorable reason for discharge could be premised.211t should be noted that L. F. Blanton won five cash awards fromthe respondent forsuggestions regarding improving the safety of working conditions on therespondent'spremises. AMERICAN CYANAMID Co.607While the respondent allegedly deemed the past conduct of theBlantons of sufficient consequence to characterize them as undesirable,to select them for subsequent lay-off, and to rule them ineligible forreemployment, such conduct was not deemed serious enough to war-rant their discharge immediately upon the receipt of Wooten's re-port.Mead was unable at the hearing to explain that fact whichalso indicates that the respondent at no time attached any real signifi-cance to the long-past misdeeds of the Blantons.It should be further noted that the typewritten record of theBlantons' criminal past was not made until after they had been dis-charged.AlthoughWooten testified that he made a handwrittenreport sometime in January, his testimony, for the reasons alreadyassigned, is entitled to little, if any, weight.Even if we assumethat he was telling the truth in that regard, nevertheless, the respond-ent's entire conduct in making records concerning the Blantonsindicates again that it did not regard the, moral character of its em-ployees as important.Mead testified that after the Board commencedto investigate the respondent's alleged unfair labor practices-andthat was sometime in 1939-he kept records of facts pertaining tohis employees and their employment status.Under those circum-stances, it seems reasonable to believe that if the past crimes of theBlantons were considered of some consequence, a permanent recordthereof would have been transcribed promptly upon discovery.It should also be noted in this connection that at no time duringthe employment of the Blanton brothers did the respondent questionthem or in any way recall to them their previous offenses; that therespondent did not inform them that such offenses had occasionedtheir selection for lay-off; and that the respondent did not advisethem that they were consequently ineligible for reemployment, asstated at the hearing, but, to the contrary, assured L. F. Blanton,through Office Manager Alderman, that he would be recalled to worklater.It is undisputed that the Blantons while at Brewster had con-ducted themselves as law-abiding citizens of that community. Inview of all of the above circumstances, the Trial Examiner found itlogically impossible to accept the reason given by the respondent forthe discharge of the Blanton brothers.We concur in that findingand upon the entire record, including the.anti-union statements andthreats of Wooten and "Jap" Smith, find further that the respondentselected them for release and classified them as ineligible for rein-statement because of their membership and activities in the Union.2828 Cf.Matter of SouthernSteamship CompanyandNationalMaritimeUnion, etc.,23NLR.B26 608DECISIONSOF NATIONALLABOR RELATIONS BOARDThe NettlesBrothersC. Arthur Nettleswas employed by the respondent from September10, 1919, to April 15, 1940, when he was laid off with his brotherQuincy.For a year prior to his lay-off, Arthur Nettles had beenworking as machine-shop foreman earning $1.021/2 an hour.QuincyN. Nettleshad worked for the respondent from July 1923 to April15, 1940.For 8 years prior to December 15, 1939, he was pit fore-man, earning $1.021/2 an hour; on that date, he was transferred to theposition of washer foreman and was paid 671/2 cents an hour.Arthur Nettles was elected president of the Union on May 27,1939, and held that office until August 1939, when-he resigned.Heremained a member of the Union thereafter and continued to beactive therein.Mead knew that he had been president of the Union.Quincy Nettles was a charter member of the Union and was electedits treasurer at the meeting held on May 27, 1939.When the employees applied for a union charter on May 16, 1939,Quincy Nettles' name was signed as president thereon without hisknowledge. "Jap" Smith, his superintendent, knew about it, how-ever, and on an occasion between May 16 and 27, on company timeand property, told Nettles that he should have his name removedfrom the charter because it would cause him trouble.29As found above in connection with the Blanton brothers, about a week-before the Board election on February 23, Smith observed and com-mented upon a conversation between Quincy Nettles and two coloredemployees, stating, "I bet they are talking about that union, and thatvery thing is going to get him run away from here . . ." TheNettles brothers, like the Blanton brothers, were active in reenlistingnegro support of the Union after the election, and that Smith attacheda great deal of significance to such conduct has been shown above bythe fact that he offered to have W. E. -Blanton returned to his regularjob if he would discontinue such conduct and withdraw from theUnion.The Nettles brothers were laid off on April 15, 1940, under thefollowing circumstances: Arthur Nettles testified that 2 weeks priorthereto,Wooten told him that he was going to be "fired" and thathe wanted him and his brother Quincy to see Mead. Arthur andQuincy Nettles went to see Mead, who presented them with a reportby Wooten which stated, in part, that their sons, Dewey and Willard,had committed various thefts in Brewster.Mead stated that he wasgoing to stop the thefts and that Quincy and Arthur Nettles wouldhave to be laid off. In the above. report, reference was -made to29 Smith testified that he never talked to Nettles regarding the Union but we neverthelessfind, as did the Trial Examiner, that he spoke to Nettles as above --AMERICAN, CYANAMID CO.609thefts participated in by Ralph Seng,son of N. G. Seng,an employeereferred to above in connection with the Sloan brothers.It alsoappears that the son of Newman, Sr.,whose name was not mentionedin the report,was implicated in the thefts.Quincy Nettles askedMead what he was going to do about Newman and Seng.Mead re-plied, "I will take care of that later."According to the testimonyof Arthur Nettles. "directly after the conference Quincy Nettles askedWooten "why he didn't put the Seng boy in there, and the Newmanboy," and Wooten replied,"why, every time thatI would mentionone of those boys' names, Mr. Mead would go up in the air and justcussme out completely,and just raise all manner of hell . . . Icould not get a word in hardly on them." , That testimony was cor-roborated by Quincy Nettles.Wooten denied making any such state-ments but, like'the Trial Examiner, we do not credit his denials.Wefind thathe made in substance the above statements.Arthur and Quincy Nettles testified in substance that on April 16Wooten told them that their lay-offs were"the damnedest thing thathe had ever saw or heard 'of, that [they] both knew as well as he didthat it wasn't the boys that got [their] jobs, it was the union got it."Wooten denied making the above statements.The Trial Examinerdid not credit his denials nor do we.We find that Wooten madesubstantially the foregoing statements.Quincy Nettles testified that sometime between April 1 and April15 "Jap" Smith told him that "it wasn't the boys' trouble that got[his] job, it was the union activity."Smith testified that he nevertalked to Nettles regarding the Union but we find, as did the TrialExaminer,that Smith made substantially the abovestatement.The evidence discloses that commencing about Christmas of 1939,Dewey and Willard Nettles, as well as Ralph Seng, the son of N. G.Seng, and J. E. Newman, Jr., the son of J. E Newnan, Sr., commit-ted or were implicated in the commission of various thefts in Brew-ster; thatWooten, who was also local sheriff, investigated and dis-covered certain facts concerning the thefts and spoke: to the Nettlesbrothers and their sons about then; as well as to the Sengs and New-mans;and that the Nettles brothers made restitution for the moneyand other articles taken by their sons.Wooten made' a report toMead concerning the thefts on or about April 1.Wooten's biasagainst the Union reflected itself in this report.He did not mentiontherein the complicity of the Newman boy in the thefts; he under-stated the case against Seng's boy;and by the same token,on a com-parative basis,the over-emphasized the errors of the Nettles boys.In addition,the report is written.in such a manner as to indicatethat the latter were in some way connected with,an illegal entrance 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade into a local building called the teaclierage, although Wootenadmitted that he did not know that to be the fact.Although the Seng and Newman boys were implicated in the thefts,of which fact Mead was admittedly aware, their fathers were notreprimanded by Mead at any time.Newman, Sr., and N. G. Senghad dropped out of the Union before the Nettles brothers were dis-charged, and had actively opposed it preceding the election held onFebruary 23.We have already noted Seng's preferential treatmentin connection with the lay-off of the Sloan brothers and also New-man's anti-union conduct at a conference with Mead in December 1939.The fact that Meaci did not reprimand Newman and Seng atall for the conduct of their sons argues that conduct of children wasnot in fact held against their parents.Wooten testified that he warnedthe Nettles brothers that they would be discharged if the thefts didnot stop.The latter denied that they had been so warned and Avecredit their testimony in that regard, as did the Trial Examiner.The respondent argues, however, that the sons of the Nettles brothers,had engaged in more misconduct than either the Newman or theSeng boy, but, like the Trial Examiner, we find it difficult to believethat the respondent refined its judgment with such nicety. If sucha difference in quantity of misconduct actually caused the selectionof Arthur and Quincy Nettles as against Seng and Newman, thereappears to be no reason why the Nettles brothers were not so advisedwhen they were discharged, particularly since at that time QuincyNettles asked Mead what he intended to do about Seng and Newman.The Trial Examiner found that the respondent did not dischargeC.Arthur Nettles and Quincy N. Nettles for the reasons assignedbut because of their union membership and activity, and we findlikewise.G.W. HowellThe complaint alleges that the respondent terminated the em-ployment of G. W. Howell on or about April 23, 1940, because of hismembership in, and activities on behalf of the Union.The respond-ent's answer denies this allegation and alleges affirmatively that ator about the time in question Howell had not worked for severaldays due to lack of work; that when the respondent did have workfor him to perform and called him; he refused to come; and thatthereafter the respondent did not call Howell back to work nor didHowell report for future work.Howell worked for the respondent at various jobs from aboutMay 1926 until sometime in April 1940.He was a charter memberand secretary of the Union and was active in the Union's behalf. AMERICAN CYANAMID Co.611Howell'sprincipal work for 8 years prior to 1940 consisted ofcarloading on the washer crew.At the time of the staff reductioninMarch 1940, when the Blanton brothers and two otheremployeeswere acid off, Howell was transferred from the washer crew to ajob in the dry or dust plant.During the latter part of March andthe early part of April, decreased operations in the dust plant causedHowell and other employees there to receive only part time workwhich they shared in rotation.Sometime nearthe middle of AprilHowell asked Mead for more regular employment,but Mead refusedthis request, stating that if the work did not increase he wouldhave to lay off more employees.Within 2 weeks thereafter Howellwas summoned to the dust mill for 8 hours of work but refused togo, sending word to the respondent that he was not interested insuch a small amount of work since he had applied for his unemploy-ment insurance.He had no further contact with the respondentand was taken off its pay roll on May 9, 1940.In April 1940 an increase in work outside the dust mill createdthree employment vacancies which Howell was apparently qualifiedto fill.The respondent rehired three former employees for thosevacancies.It does not appear, however, that Howell applied fortransfer to one of those jobs or that under any existing practice ofthe respondent he was entitled to be offered such positions beforeformer employees were reinstated thereto.While we entertain doubt as to the respondent's good faith in itstreatment of Howell, we are not convinced, upon the entire record,that the respondent transferred Howell to the dust plant, gave himlittle work there, failed to transfer him from the dust plant, or other-wise discriminated in regard to his hire,tenure, terms,or conditions.of employment,because of his union membership or activity.ConcludingFindingsUpon the entire record we find, as did the Trial Examiner, that the-respondent discriminated in regard to the hire and tenure of em-ployment of S. E. Sloan,W. T. Sloan,H. L. Sapp, and J. M. Hutchins,on December 15, 1939; of L. F. Blanton and W.E. Blanton on March16, 1940; and of Quincy N. Nettles and C. Arthur Nettles on April15, 1940, thereby discouraging membership in the Union, and by itsaforesaid discrimination and other conduct, interfering with, re-straining,and coercing its employees in the exercise of rights guar-anteed in Section7 of the Act.We find that the respondent has not discriminated in regard tothe hire or tenure of employmentof G. W.Howell. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to' lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair. laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.The reinstatement of the eight above-named employees shall beeffected, in the following manner : All employees hired during orafter the discharges or the lay-off s here in question shall be dismissed,if necessary to provide employment for those to be offered reinstate-ment.If, thereupon, by reason of a reduction in force, there is notsufficient employment immediately available for the remaining em-ployees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees inaccordance with the respondent's usual method of reducing its force,without discrimination against any employee because of his unionaffiliation or activities, following a system of seniority to such extentas has heretofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upona preferential list prepared in accordance with the principles setforth in the previous sentence, and shall thereafter, in accordancewith such list, be offered employment in their former or substantiallyequivalent positions as such employment becomes available and beforeother persons are hired for such work.We shall order the respondent to make whole the above-namedemployees for any loss of pay they have suffered by reason of thediscrimination against them, by payment to each of a sum equal tothe amount which he would normally have earned as wages fromthe date of the discrimination against him to the date of the offer ofreinstatement-or placement upon the preferential list in accordancewith the method set forth above, less his net earnings 31 if any, duringsaid period.-81By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else- AMERICAN CYANAMID CO.613Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CoNCLusIONs of LAW1.United'Phosphate Workers Union No. 22036, affiliated with theAmerican Federation of Labor, is a labor organization, within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of S. E. Sloan, W. T. Sloan, H. L. Sapp, J. M. Hutchins, L. F.Blanton,W. E. Blanton, Quincy N. Nettles, and C. Arthur Nettles,thereby discouraging membership in a labor organization, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.,4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within, the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment, of G.W. Howell, within the meaning ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,American Cyanamid Company, Brewster, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in United PhosphateWorkersUnion No. 22036, affiliated with the American Federation of Labor,or any other labor organization of its employees; by transferring,discharging, laying off, or failing or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment, because of their membership or activity in Unitedwhere than for the respondent,which would not have beenincurred but for the discrimina-tion against him and the consequent necessity for his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,'Lumberand Sawmill Workers Union, Local 1590, 8 N.L R'B 440Moniesreceived for work performed upon Federal,State,county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corpo,ationv.N. L R. B ,311 U. S 74 3 3 2 5 7-4 2-v-o r.. 3 7--4 0 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhosphateWorkers Union No. 22036, affiliated with the AmericanFederation of Labor, or any other labor organization of itsemployees,;We have found that the respondent discrm-mmated in regard to thehire and tenure of employnlent,of S. E. Sloan, W. T. Sloan, H. L. Sapp,J. Al. Hutchins, L. F. Blanton, 117. E. Blanton, Quincy N. Nettles, andC. Arthur Nettles.The respondent contends that H. L. Sapp and theSloan brothers have obtained other regular and substantially equiva-lent employment and should not, therefore, be offered reinstatement.The three employees testified, however, that they desired reinstatementto their former jobs with the respondent.Even assuming that theyor the other five employees discriminated against had secured substan-tially equivalent employment, we find, nevertheless, that in order toeffectuate the policies of the Act, it is necessary to, and accordinglywe shall, order that the respondent 'offer to all eight employees imme-diate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges.3°(b) In any other manner interfering With, restraining, or coei cmgits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining and other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:30Matter of Ford Motor Conipanyandlute, notional Union,etc,31 N L R B, No 170;Matter of Weirton Steel CompanyandSteel[Porkers O,ganinag Comimettee,32 N L R. B.,No. 179.The Trial Examiner recommended that reinstatement be offeied to all the above-namedemployees.The respondent contends that that iecommenchution is erroneous specificallyin cegaid to several of the employees,as follows :The respondent urges that Hutchins should not be offered iemstatement because of hisown testimony that he was 74 years old and 'aas afraid that he was too old to return to hisjob.We find no merit in this contention since Hutchins likewise testified that he wouldlike to be reinstated and since there is no evidencein the ieco,dthat his age interferedwith his work prior to his lay-oft or will interferetherewithupon reinstatement.The respondent contends furtherthat itshould not he cequued to offer reinstatementto the Blanton brothers in view of their criminal iecoid,We ha%e seen that the misdeedsof the Blantons occurred pi ioi to then employment by the respondent,that the two menwere law-abiding during their employment by the respondent,and that they were not dis-charged because of their pastrecords.Uponall the evidence,'ae find that their long-pastmisconduct does not render the Blantons unsuitable for reemployment by the respondentCfMatter of Southern Steamship CompanyandNational Mmutime Union,etc ,23 N L.R B 26.The respondent urges finally that it should not be requued to offer the Nettles brothersreinstatement in view of the misconduct of then sons.This contention is clearly withoutmerit in view of our findings that such misconduct was not the actual reason for their dis-charge and that the respondent retained othci employees whose sons were implicated inlike offenses AMERICAN CYA11AMID CO.615(a)Offer to S. E. Sloan, W. T. Sloan, H. L. Sapp, J. M. Hutchins,L. F. Blanton, W. E. Blanton, Quincy N. Nettles, and C. ArthurNettles immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority andother rights-and privileges, irr-tlie,^na.nuer set forth above in'the sectionentitled "The remedy";(b)Make whole the said S. E. Sloan; W. T. Sloan, H. L. Sapp,J.M. Hutchins, L. F. Blanton, W. E. Blanton, Quincy N. Nettles, andC.Arthur Nettles for any loss of pay they may have suffered byreason of the respondent's discrimination against them, by paymentto each of then of a suin of money equal to that which he wouldnormally have earned as wages during the period from the date ofsuch discrimination against him to the date of the offer of reinstate-ment or placement on a prgferential list in the manner set forth abovein the section entitled "The remedy," less his net earnings,32 if any,during said period;(c) Immediately post in conspicuous places throughout its plantand mines at Brewster, Florida, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices stating:(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become or remain members ofUnited Phosphate Workers Union No. 22036, affiliated with the Ameri-can Federation of Labor, ai}d that the respondent will not discriminateagainst any employee because of membership or activity in thatorganization ;(d)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT Is FURTxr:R ORDERED that the complaint, in so far as it alleges thatthe respondent discriminated in regard to the hire and tenure of em-ployment of G. W. Howell, be, and it hereby is, dismissed.Mn. GEnARD D. REIri,Y took no part in the consideration of the aboveDecision and Order.12 Seefootnote 31,supra.